t c memo united_states tax_court lori d sleeth petitioner and david t sleeth intervenor v commissioner of internal revenue respondent docket no filed date j william rose jr and sarah e hoffmann for petitioner david t sleeth pro_se jerrika c anderson horace crump and edwin b cleverdon for respondent memorandum findings_of_fact and opinion goeke judge petitioner seeks relief from joint_and_several tax_liability innocent spouse relief associated with joint tax returns for the years and under sec_6015 for the reasons explained herein we uphold respondent’s disallowance of this relief findings_of_fact the stipulated facts are included by this reference when she filed her petition in this case petitioner resided in alabama her petition seeks review of respondent’s denial of innocent spouse relief under sec_6015 the joint returns for the three years at issue all reflect tax_liabilities that were reported but not paid with the returns petitioner submitted form_8857 request for innocent spouse relief which respondent received on date her former spouse intervened and supported petitioner’s request for relief as he also does in this case the request began an administrative review under sec_6015 respondent denied the request in a notice_of_determination and petitioner timely filed a petition for review by this court pursuant to sec_6015 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 2if a spouse petitions the court for sec_6015 relief the nonrequesting spouse has a right to intervene under sec_6015 rule 123_tc_135 by doing so the intervenor becomes a party 127_tc_214 we decide this case pursuant to sec_6015 as the administrative record has been stipulated into evidence and the testimony taken at trial was not available in the administrative record the sleeths were married in date they first resided in dallas texas petitioner has a high school diploma and attended college for three years the sleeths’ returns were prepared by a certified_public_accountant who was a longtime friend intervenor has a juris doctor degree and was a practicing attorney until in he began to pursue his dream to be a medical doctor the sleeths separated at times while intervenor was in medical school intervenor began his medical residency in and it continued through date the sleeths jointly purchased a residence on tomahawk circle in guntersville alabama tomahawk house in date and moved in soon after intervenor began full-time employment with the marshall hospital system in guntersville alabama in date after he obtained employment as a physician he and petitioner purchased a cessna airplane and a boat in date intervenor also purchased a townhouse for dollar_figure near a marina at lake guntersville approximately miles from the tomahawk house and soon thereafter quitclaimed it to petitioner in petitioner and intervenor again began to live apart and petitioner lived in the townhouse they did not live together during the years at issue but continued to file joint returns the sleeths were unable to pay the amount shown as due on their joint_return and entered into an installment_agreement petitioner was aware that the tax_liability was not timely paid and was aware of the installment_agreement the sleeths filed a request for an extension for their joint tax_return the extension request indicated there was a balance due which terminated the installment_agreement for in early intervenor told their accountant to request an extension for the tax_return and told the accountant that he was not able to pay the amount due by the return’s due_date in late or early the sleeths refinanced the mortgage on the tomahawk house as a jumbo loan and in they listed it for sale the sleeths filed their joint tax_return late petitioner signed the joint_return on date the return showed unpaid tax of dollar_figure an estimated_tax penalty of dollar_figure interest of dollar_figure a late payment penalty of dollar_figure and a late filing penalty of dollar_figure for a total amount due of dollar_figure the return did not show any payment of tax through withholding estimated_tax payments or otherwise on date the sleeths also filed their joint tax_return late the return showed tax due of dollar_figure an estimated_tax penalty of dollar_figure interest of dollar_figure a late filing penalty of dollar_figure and a late payment penalty of dollar_figure for a total amount due of dollar_figure as with the return did not show any payment of tax through withholding estimated_tax payments or otherwise the sleeths timely filed a joint tax_return for the return showed tax due of dollar_figure and an estimated_tax penalty of dollar_figure for a total of dollar_figure it did not show any payment of tax through withholding estimated_tax payments or otherwise intervenor did not tell petitioner that he did not have the funds to pay the tax due on the and returns when she signed the returns petitioner made no inquiry of intervenor as to whether the tax would be paid because she assumed it would be paid neither petitioner nor intervenor has paid the tax_liabilities for the years at issue the sleeths continued to file joint tax returns through intervenor ended his employment with the marshall hospital system around date between date and date he worked temporarily at approximately hospitals in various locations in alabama the tomahawk house was repossessed in petitioner had reason to know it would be repossessed given intervenor’s inability to sell it petitioner’s form_8857 indicated that she had monthly income from wages partnership_distributions and music royalties of dollar_figure this amount includes her husband’s income and monthly expenses of dollar_figure on date respondent issued a notice_of_determination to petitioner notifying her that he denied her request for innocent spouse relief under sec_6015 for and the notice stated that relief was not granted because y ou didn’t have a reasonable expectation that the person you filed the joint_return with would or could pay the tax the information you submitted didn’t show that you would experience economic hardship if we didn’t grant relief the sleeths divorced in date petitioner received dollar_figure pursuant to the divorce agreement the divorce agreement provides that intervenor shall file an intervention in petitioner’s innocent spouse action in tax_court and shall concede therein that she is not the responsible_party for the tax_liabilities arising from previous years intervenor did not abuse petitioner during their marriage and she did not receive a substantial benefit from the failure_to_pay_tax she has been in compliance with her tax obligations after the years at issue she was not in poor physical or mental health at any time relevant to this case opinion sec_6015 provides for innocent spouse relief equitable relief under procedures prescribed by the secretary if taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for any unpaid tax or deficiency or any portion of either and relief is not available to that individual under subsection b or c the second requirement is met as there are no deficiencies but rather unpaid assessments for consideration of the first requirement the commissioner issued revproc_2013_34 2013_43_irb_397 which the parties apply in this case and this court uses in litigated cases although its use is not mandatory see 136_tc_432 petitioner bears the burden of establishing that she is entitled to relief see rule a our review of respondent’s determination is de novo sec_6015 132_tc_203 revproc_2013_34 sec_4 i r b pincite specifies threshold conditions that must be satisfied before a request for equitable relief will be considered the parties do not dispute that the threshold conditions have been met a taxpayer who seeks equitable relief under sec_6015 and meets the threshold conditions can seek relief under the factors enumerated in rev_proc sec_4 i r b pincite the factors are a nonexclusive list no one factor or a majority of factors necessarily determines the outcome the degree of importance of each factor varies depending on the requesting spouse’s facts and circumstances revproc_2013_34 sec_4 i r b pincite provides in relevant part as follows a marital status whether the requesting spouse is no longer married to the nonrequesting spouse as of the date the service makes its determination if the requesting spouse is no longer married this factor will weigh in favor of relief b economic hardship whether the requesting spouse will suffer economic hardship if relief is not granted for purposes of this factor an economic hardship exists if satisfaction of the tax_liability in whole or in part will cause the requesting spouse to be unable to pay reasonable basic living_expenses if denying relief from the joint_and_several_liability will not cause the requesting spouse to suffer economic hardship this factor will be neutral c knowledge or reason to know ii underpayment cases in the case of an income_tax_liability that was properly reported but not paid whether as of the date the return was filed the requesting spouse knew or had reason to know that the nonrequesting spouse would not or could not pay the tax_liability at that time or within a reasonable period of time after the filing of the return this factor will weigh in favor of relief if the requesting spouse reasonably expected the nonrequesting spouse to pay the tax_liability reported on the return this factor will weigh against relief if based on the facts and circumstances of the case it was not reasonable for the requesting spouse to believe that the nonrequesting spouse would or could pay the tax_liability shown on the return iv abuse by the nonrequesting spouse a buse may result in certain factors weighing in favor of relief when otherwise the factor may have weighed against relief d legal_obligation whether the requesting spouse or the nonrequesting spouse has a legal_obligation to pay the outstanding federal_income_tax liability e significant benefit whether the requesting spouse significantly benefitted from the unpaid income_tax_liability or understatement if neither spouse received a significant benefit then this factor is neutral f compliance with income_tax laws whether the requesting spouse has made a good_faith effort to comply with the income_tax laws in the taxable years following the taxable_year or years to which the request for relief relates i if the requesting spouse is compliant after being divorced from the nonrequesting spouse then this factor will weigh in favor of relief g mental or physical health whether the requesting spouse was in poor physical or mental health if the requesting spouse was in neither poor physical nor poor mental health this factor is neutral for the factors involving abuse by the nonrequesting spouse and the requesting spouse’s mental or physical health the facts of this case indicate they are neutral petitioner benefited from intervenor’s decision to buy her a condominium but respondent did not assert this was a significant benefit the lack of a significant benefit from the unpaid tax is a favorable factor for petitioner for the marital status factor revproc_2013_34 sec_4 a iv i r b pincite provides that the requesting spouse will be treated as being no longer married to the nonrequesting spouse if the requesting spouse has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date the service makes its determination petitioner and intervenor were not members of the same household for the 12-month_period before the issuance of the notice and they subsequently divorced therefore the marital status factor weighs in favor of relief for the economic hardship factor revproc_2013_34 sec_4 b i r b pincite states in determining whether the requesting spouse would suffer economic hardship if relief is not granted the service will compare the requesting spouse’s income to the federal poverty guidelines for the requesting spouse’s family size and will determine by how much if at all the requesting spouse’s monthly income exceeds the spouse’s reasonable basic monthly living_expenses this factor will weigh in favor of relief if the requesting spouse’s income is below of the federal poverty guidelines unless the requesting spouse has assets out of which the requesting spouse can make payments towards the tax_liability and still adequately meet the requesting spouse’s reasonable basic living_expenses if the requesting spouse’s income exceed sec_250 of the federal poverty guidelines this factor will still weigh in favor of relief if the requesting spouse’s monthly income exceeds the requesting spouse’s reasonable basic monthly living_expenses by dollar_figure or less petitioner’s income without her husband’s income would support an economic hardship claim but she has equity in her townhouse and could make at least some partial payment on the liabilities therefore we find this factor neutral revproc_2013_34 sec_4 c iii i r b pincite states the facts and circumstances that are considered in determining whether the requesting spouse had reason to know of an understatement or reason to know whether the nonrequesting spouse could or would pay the reported tax_liability include but are not limited to the requesting spouse’s level of education any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business or household financial matters the requesting spouse’s business or financial expertise and any lavish or unusual expenditures compared with past spending levels taxpayers are generally presumed to have constructive knowledge of information reported on returns that they signed 992_f2d_1256 2d cir aff’g tcmemo_1992_228 in addition taxpayers have a duty to inquire into the amounts of their tax_liabilities 887_f2d_959 9th cir 114_tc_276 wiener v commissioner tcmemo_2008_230 failure to fulfill the duty to inquire may constitute reason to know that the tax would not be paid motsko v commissioner tcmemo_2006_17 feldman v commissioner tcmemo_2003_201 aff’d 152_fedappx_622 9th cir failure to fulfill the duty to inquire may also occasion imputed knowledge hayman v commissioner f 2d pincite innocent spouse relief is not available to those who choose to ignore information in their possession 114_tc_333 94_tc_126 aff’d 992_f2d_1132 11th cir in petitioner agreed to be liable for tax interest and penalties of almost half a million dollars when she signed the returns for the years at issue a review of the returns would have told her that intervenor had not paid estimated_tax for the years at issue she also knew that intervenor had been unable to timely pay the income_tax she also knew that intervenor had been trying for several years to sell the tomahawk house and the house was subject_to a large mortgage under these circumstances when she signed the returns petitioner had a duty to do more than assume intervenor would pay the tax owed although intervenor did not tell petitioner that he was unable to pay the tax_liabilities he also did not tell her that he was able to pay them her assumption that intervenor would pay the tax is unreasonable and her alleged belief that intervenor would pay the tax is not credible with regard to the legal_obligation factor revproc_2013_34 sec_4 d i r b pincite states as follows a legal_obligation is an obligation arising from a divorce decree or other legally binding agreement this factor will weigh in favor of relief if the nonrequesting spouse has the sole legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement this factor however will be neutral if the requesting spouse knew or had reason to know when entering into the divorce decree or agreement that the nonrequesting spouse would not pay the income_tax_liability on the basis of the divorce agreement intervenor was willing to assume the liabilities but his willingness to do so does not end our inquiry we find petitioner had reason to know intervenor would not pay the liabilities this therefore is a neutral factor regarding the compliance with income_tax laws factor petitioner has been in compliance with her obligation to file and pay income_tax for all tax years since the years at issue therefore this factor weighs in favor of relief the factors that weigh in favor of relief are marital status the lack of significant benefit and compliance with income_tax laws after the factor that weighs against relief is the knowledge or reason to know factor ultimately we find that petitioner’s unwillingness to confront the financial problems she and intervenor faced weighs strongly against relief she cooperated in intervenor’s over three-year practice of simply not paying tax in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
